Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/100,610 filed on August 16. 2022.

Election/Restrictions
3.	Claims 1-9, 12-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 15-24 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In addition, the claims 10-11 are previously withdrawn from consideration as a result of restriction requirement, have been rejoined because of dependency of the allowable claim 1.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/21/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Indicating Allowable Subject Matter
4.	Claims 1-24 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a method for manufacturing a semiconductor assembly, comprising:
....
a redistribution structure formed above the upper surface of the routing substrate; in combination with the rest of claim limitations as claimed and defined by the applicant.

6.	The following is an examiner’s statement of reasons for allowance:
Claim 15: the prior art of record alone or in combination neither teaches nor makes obvious a method of manufacturing a semiconductor assembly, the method comprising:
....
a redistribution structure above an upper surface of a routing substrate; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor assembly/method of manufacturing the semiconductor assembly in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 15 are allowable. Since the independent claims 1, 15 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-14 of the independent claim 1, and the dependent claims 16-24 of the independent claim 15 are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 15 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 15 are deemed patentable over the prior art.

8.	The prior art reference, Chou et al. (2017/0243858 A1), Fig. 1 refers to closer prior art reference to the instant application, wherein the routing interposer 20 carries the internal trace 204 (considered as redistribution structure) inside the routing interposer 20, but the internal trace 204 is not formed above the upper surface of the routing interposer 20. Therefore, the prior art reference fails to teach the quoted limitations of claim 1 and 15 as stated in sections 5, 6.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819